While I agree with the *Page 235 
result reached in the majority opinion, I am unable to agree with much of the reasoning and many of the statements contained in the discussion therein.
The majority opinion appears to be based largely upon the decisions reached by the Supreme Court of the United States in the cases of Adkins v. Children's Hospital, 261 U.S. 525, 43 S. Ct. 394, 67 L. Ed. 785, 24 A.L.R. 1238, and Morehead v. People ex rel. Tipaldo, 80 L. Ed. 1347, 56 S. Ct. 918, 103 A.L.R. 1445. The first of these cases involves the minimum wage law for women and children in the District of Columbia, passed by Congress, and was decided by the Supreme Court of the United States in 1923; while the second of these decisions involves the minimum wage law for women and children, passed by the legislature of the State of New York, and was decided on June 1st of this year. There were dissenting opinions in both of these cases. In Adkins v. Children's Hospital, the majority opinion was delivered by Mr. Justice Sutherland, and dissenting opinions were delivered by Mr. Chief Justice Taft and Mr. Justice Holmes. The dissenting opinion of Mr. Chief Justice Taft was concurred in by Mr. Justice Sanford. In the late case of Morehead v. People, the majority opinion was delivered by Mr. Justice Butler and dissenting opinions were delivered by Mr. Chief Justice Hughes and Mr. Justice Stone. Mr. Justice Brandeis, Mr. Justice Stone and Mr. Justice Cardozo concurred in the dissenting opinion of the Chief Justice, and Mr. Justice Brandeis and Mr. Justice Cardozo joined in the dissenting opinion of Mr. Justice Stone. It is quite apparent, therefore, that the conclusions reached in the majority opinions in these two cases were not so clearly supported by reasoning and precedent as to leave no doubt in regard to their correctness. These opinions, however, having been concurred in by a majority of the court, are the law of the land, and, the opinion in Morehead v. People having decided that the legislature of a state cannot validly legislate as to the matters involved in the statute passed in the State of New York, this opinion is binding upon the legislatures of all the states. I think it must be conceded that the validity of the legislation involved in the case at bar is much more doubtful than the validity of the legislation involved in Morehead v. People, and I see no way, therefore, of avoiding the conclusion that the act of the legislature involved in the case at *Page 236 
bar is in violation of Section 1 of the Fourteenth Amendment of the Constitution of the United States.
In so far, however, as the majority opinion in the case at bar seems to adopt the reasoning of the majority opinions in Adkins v. Children's Hospital and Morehead v. People, I cannot agree with much that is said therein. To my mind the dissenting opinions of Mr. Chief Justice Taft and of Mr. Justice Holmes in the Adkins case, and the dissenting opinions of Mr. Chief Justice Hughes and Mr. Justice Stone in the Morehead case, appeal as much more convincing than the majority opinions in these cases.
Therefore, while I do not concur in much of the reasoning and discussion of the majority opinion in the case at bar, I do concur in the result reached therein.
Justice Hamilton joins in the foregoing special concurrence.